
	
		II
		110th CONGRESS
		1st Session
		S. 422
		IN THE SENATE OF THE UNITED STATES
		
			January 29, 2007
			Mr. Cornyn (for himself
			 and Mrs. Hutchison) introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To authorize any alien who has been issued a valid
		  machine-readable biometric border crossing identification card to be
		  temporarily admitted into the United States upon successfully completing a
		  background check.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Secure Border Crossing Card Entry
			 Act of 2007.
		2.Periods of
			 admissionSection 214(a)(2) of
			 the Immigration and Nationality Act (8 U.S.C. 1184(a)(2)) is amended by adding
			 at the end the following:
			
				(C)(i)Except as provided
				under clauses (ii) and (iii), the initial period of admission to the United
				States of an alien who possesses a valid machine-readable biometric border
				crossing identification card issued by a consular officer, has successfully
				completed required background checks, and is admitted to the United States as a
				nonimmigrant under section 101(a)(15)(B) at a port of entry where such card is
				processed through a machine reader, shall be not less than the initial period
				of admission granted to any other alien admitted to the United States under
				section 101(a)(15)(B).
					(ii)The Secretary of Homeland Security
				may prescribe, by regulation, the length of the initial period of admission
				described in clause (i), which period shall be—
						(I)a minimum of 6 months; or
						(II)the length of time provided for under
				clause (iii).
						(iii)The Secretary may, on a
				case-by-case basis, provide for a period of admission that is shorter or longer
				than the initial period described in clause (ii)(I) if the Secretary finds good
				cause for such action.
					(iv)An alien who possesses a valid
				machine-readable biometric border crossing identification card may not be
				admitted to the United States for the period of admission specified under
				clause (i) or granted extensions of such period of admission if—
						(I)the alien previously violated the
				terms and conditions of the alien’s nonimmigrant status;
						(II)the alien is inadmissible as a
				nonimmigrant; or
						(III)the alien’s border crossing card has
				not been processed through a machine reader at the United States port of entry
				or land border at which the person seeks admission to the United
				States.
						.
		3.Rulemaking
			(a)In
			 generalNot later than 90
			 days after the date of the enactment of this Act, the Secretary shall
			 promulgate regulations to carry out the amendment made by section 2.
			(b)Waiver of
			 APAIn promulgating
			 regulations under subsection (a), the Secretary of Homeland Security may waive
			 any provision of chapter 5 of title 5, United States Code (commonly known as
			 the Administrative Procedure Act) or any other law relating to
			 rulemaking if the Secretary determines that compliance with such provision
			 would impede the timely implementation of this Act.
			
